The opinion of the court was delivered by


Mr. Justice' Huger.

A shoe-maker’s books are not evidence at common law, nor' are they made so by statute, the practice however of receiving them as such has too long prevailed in this state to be now disturbed; but it must be confined to the limits hitherto assigned it. The original entries must be produced. It is not enough to produce the copy of an original entry, made by we know not whom, to entitle the plaintiff to recover.
The motion is therefore refused.